Citation Nr: 0635411	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  98-05 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to May 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision by the Regional Office 
(RO) in New York, New York, which denied service connection 
for PTSD. 

In December 1987, the RO denied entitlement to service 
connection for a nervous condition.  The veteran was advised 
of the decision in January 1988, but did not submit a notice 
of disagreement.  A claim based on a purportedly new 
diagnosis is a new claim.  Ephraim v. Brown, 83 F.3d 399 
(Fed. Cir. 1996).  

The claim for service connection for PTSD is, therefore, 
being considered on a de novo basis.

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in May 2005.  In May 2005, the veteran's 
representative requested a postponement of this hearing.  In 
March 2006, the Board granted the motion to reschedule the 
hearing and remanded the case so that the hearing could be 
conducted.  38 C.F.R. §   20.704(c), (d) (2006).

Per the March 2006 remand instruction, the veteran was 
scheduled for a hearing in July 2006.  However, she failed 
without explanation to appear for the hearing.  Her hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Board remanded this issue in May 2006 in order to 
schedule a hearing before a Veterans Law Judge (VLJ) at the 
New York Regional Office.  However, the veteran did not 
appear at the scheduled hearing and the issue is now ready to 
come before the Board for readjudication.



FINDING OF FACT

The veteran does not have current PTSD.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in November 2003, the RO 
notified the veteran of the evidence needed to substantiate 
her claim for service connection for PTSD.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the November 
2003 VCAA letter contained a notation that the veteran can 
send VA additional information and evidence.  This statement 
served to advise the veteran to submit any evidence in her 
possession pertinent to the claims on appeal. 

The veteran demonstrated actual knowledge of the need to 
submit evidence in her possession by submitting additional 
information in May 2004. 

Here, the notice was in fact provided prior to the 
reajudication of the appeal, fully in accordance with 
Pelegrini II and Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the November 2003 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  She is, therefore, not 
prejudiced by the absence with regard notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Thus, all required notice was given.

Duty to notify PTSD

In the case of a claim for service connection for PTSD based 
on in-service personal assault, VA cannot deny the claim 
without first notifying the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor.  38 C.F.R. § 3.304(f)(3) (2006).  
In March 1997, the RO sent the veteran a letter asking her to 
report supporting evidence outside the service medical 
records as well as evidence that would be indicative of 
behavior changes, such as visits to counselors, and requests 
for a change in MOS or duty assignment.  This letter served 
to provide the required notice.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained the veteran's service medical and 
personnel/administrative records and VA and private treatment 
records. Attempts have been made to obtain records of 
treatment from the New York, New York VA Medical Center 
(VAMC) where the veteran claims she received treatment.  
However the VAMC reported that they had no record of the 
veteran having ever been treated at that facility.

There is no indication from the record of additional medical 
treatment for which the RO has not obtained or attempted to 
obtain.

Additionally, the veteran underwent a comprehensive VA 
examination in January 1997 which addressed the claimed 
issue.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2006). 

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
her account of the stressor incident.  The Board notes that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in- 
service stressor premised on personal assault.  See 38 C.F.R. 
§ 3.304(f)(3).  This case, however, turns not on whether a 
stressor occurred, but whether the veteran meets the criteria 
for a current diagnosis of PTSD.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

No combat service is shown in the veteran's military records.  

In a February 1997 statement, the veteran reported that 
between 1980 and 1982 she was stationed at Fort Jackson, 
South Carolina.  The veteran's military records show only 
service at Fort Sill, Oklahoma before she was ordered to 
Germany.

The veteran reported that one morning in Fort Jackson she was 
permitted to stay in her barracks because she was ill.  
Despite her excused absence, a female Drill Sergeant came to 
her bunk in her barracks and ordered her to get up and attend 
formation.  The veteran claimed that the sergeant approached 
her in an inappropriate manner, which she felt was a sexual 
advance, or even an encounter with brut force.  The veteran 
found herself on her back with the sergeant straddling her 
with her knee on the veteran's chest.  The veteran stated 
that as a result of this, she lost her rank, was jailed for 
fourteen days and then was transferred to a new company on 
the base.

The veteran reported that her orders eventually shipped her 
to Germany in May 1982 where she worked as an administrative 
specialist.  She stated that turmoil and confusion within her 
7 Supcom unit resulted in her asking for a transfer which was 
repeatedly denied.  The veteran states that her being 
overworked resulted in depression, hopelessness and an 
overindulgence on alcohol.  The veteran again applied for a 
transfer and was denied.  She eventually was stripped of her 
rank and given an honorable discharge.

The veteran's service medical records are negative for 
reports of a personal assault or counseling as a result of a 
traumatic experience.  However, a September 1981 examination 
note states that the veteran complained of a psychiatric 
disorder.

In an August 1981 statement the veteran described a dispute 
with an SP5 and major.  She noted that she was working for a 
staff sergeant.  She indicated that she was considering 
requesting a change in assignment.

Private hospital records in March 1989 indicated that the 
veteran desired alcohol rehabilitation.  

A February 1993 note from a private hospital's substance 
abuse program listed the veteran's history as polysubstance 
chemical dependence and a history of childhood trauma.

A November 1993 note stated that the veteran was attending an 
Alcoholics Anonymous (AA) program.  The counselor noted that 
the veteran had episodic treatment at AA since 1988.  The 
veteran also had a history of post partum depression.  

In November 1995, an alcohol rehabilitation questionnaire 
indicated that the veteran had been in rehabilitation on two 
prior occasions in 1970 and 1989.  She also reported entering 
a halfway house in 1980 for a period of six to nine months.

In March 1996, the veteran underwent a psycho-social 
assessment.  The assessment noted her military service but 
made no mention of any particular events.  

In April 1996, the veteran underwent a mental 
status/assessment form as part of her substance abuse 
rehabilitation.  The diagnosis was polysubstance abuse.

In an August 1996 examination at the hospital, the veteran 
did not report any life events stressors which included 
violence or abuse.

In July 1997, the veteran underwent a comprehensive VA 
examination for her claimed PTSD.  The examiner noted that 
the veteran had a history of polysubstance abuse and 
dependence with multiple hospitalizations for detoxification.

Regarding her military experience, the veteran stated that 
when she worked as a clerk while stationed in Germany, she 
had too many bosses telling her what to do and a superior 
officer who was harassing her.  She also stated that at the 
time in Germany, she was drinking heavily and she may have 
been intoxicated during work hours which may have interpreted 
with her job performance.

The veteran also stated that she had a physical fight with a 
sergeant.  She felt that while the sergeant attacked her, the 
sergeant had reported that the veteran had started the fight.  

The veteran currently reported bad dreams related to this 
fight with the sergeant.  She reported hearing voices calling 
her name.  She felt that she was unable to work because of 
the injustice that was done to her in the military.  She felt 
that she was forced to sign all kinds of papers related to 
the incident with the sergeant which shed a bad light on her 
behavior.

The examiner felt that the veteran obviously withheld data at 
times and was misleading and guarded.  She was not 
forthcoming with the details regarding her substance abuse 
history.  The examiner concluded that the veteran did not 
meet the diagnostic criteria for PTSD.

The examiner stated that the veteran's symptoms are directly 
related to her psychosocial history and her ongoing substance 
abuse and dependence.  The diagnosis was polysubstance abuse 
and dependence in partial remission, possible antisocial 
traits and some mid stressors related to the veteran's wish 
to regain control of her children.

A June 1999 treatment note from a private hospital noted that 
the veteran reported being attacked by a female sergeant 
while in the Army.  She reported being jailed after a court 
hearing because of disobedience.  The veteran reported having 
nightmares about this incident.

In September 2000, the veteran presented to a private 
hospital as she wanted a diagnosis regarding possible PTSD.  
The veteran had complaints of being awakened by strange 
dreams.  That particular morning, she had a dream where she 
felt that somebody kept their knee on her chest and she had 
to struggle against resistance.  The examiner noted that the 
veteran was friendly at first but became angry over his 
reluctance to diagnosis her with PTSD.  The diagnosis was 
bipolar disorder, alcohol dependence in remission and 
substance abuse in remission.  The diagnosis ruled out PTSD. 

A treatment note in November 2000 stated that it was 
difficult to piece the veteran's history together and to 
elicit symptoms without alerting her to the fact that the 
physician wanted to establish whether PTSD was one of her 
actual diagnoses.

In an April 2004 letter, a private doctor stated that the 
veteran was under his medical care.  He stated that he 
reviewed some of her prior medical records and that she might 
be suffering from PTSD that started from incidents during 
service. 

Analysis

The initial question is whether there is a diagnosis of PTSD, 
as contemplated under 38 C.F.R. § 3.304(f).  In this regard, 
the Board notes that VA and private medical records reflect 
diagnoses including bipolar disorder, alcohol dependence in 
remission, substance abuse in remission, but do not 
definitively find PTSD.

The April 2004 letter from the veteran's treating doctor does 
suggest that she might be suffering from PTSD as a result of 
incidents during her military service.  This statement is 
equivocal, inasmuch as the physician recommended only that 
the possibility of PTSD be further explored.

The Court has previously held that statements from doctors 
which are inconclusive cannot fulfill the requirements for 
service connection.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The possibility of the veteran having PTSD was explored by VA 
and private physicians, who all concluded that the veteran 
did not meet the criteria for this diagnosis.  These medical 
professionals had the opportunity to examine the veteran.  
The VA examiner discussed the specific criteria for a 
diagnosis of PTS, and noted the specific criteria which were 
not met.  It is also notable that private physicians declined 
to diagnose PTSD, despite pressure from the veteran to do so.

VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence.  Decision makers have discretion to accept 
or reject pieces of evidence, provided that sufficient 
reasons and bases are set forth explaining such actions.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

As just discussed, the Board finds that the most probative 
evidence is to the effect that the veteran does not meet the 
criteria for a diagnosis of PTSD.

The Board notes that regardless of whether a current 
diagnosis of PTSD exists, there is not credible supporting 
evidence that the claimed in-service stressor occurred.

The current claim for PTSD involves no contention that a 
military combat stressor occurred, but does involve an 
assertion of personal assault.  In such a claim, it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran complains.  See 
e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD due to personal assault.  
Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of her claim and the 
evidence supporting a denial of her claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


